



Exhibit No. 10(v)*
Form of RSU (FY 2018 LTI Awards)


REGIS CORPORATION


RESTRICTED STOCK UNIT AGREEMENT


THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of ___________
__, 20__ (the “Grant Date”), is between Regis Corporation, a Minnesota
corporation (the “Company”), and ___________ (the “Participant”).


WHEREAS, the Participant is a valued and trusted employee of the Company and the
Company desires to grant the Participant an award of Restricted Stock Units
which afford the Participant an opportunity to receive shares of the Company's
Common Stock under the Regis Corporation 2016 Long Term Incentive Plan, as
amended and restated to date (the "Plan"); and


WHEREAS, the Committee has duly made all determinations necessary or appropriate
for the grant of the Restricted Stock Units hereunder (the “Award”);


NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
and for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto have agreed, and do hereby agree, as follows:


1.
Definitions.



For purposes of this Agreement, the definitions of terms contained in the Plan
hereby are incorporated by reference, except to the extent that any such term is
specifically defined in this Agreement.


2.
Grant of Restricted Stock Units, Term and Vesting.



(a)    Subject to the terms and conditions of the Plan and this Agreement, the
Company hereby grants to the Participant _____________ (______) Restricted Stock
Units (the “RSUs”), with no obligation to pay cash or other property for such
RSUs. The RSUs will be credited to an account in the Participant’s name
maintained by the Company. This account shall be unfunded and maintained for
book-keeping purposes only, with each RSU representing an unfunded and unsecured
promise by the Company to issue to the Participant one share of the Company’s
Common Stock in settlement of a vested RSU.


(b)    One-third of the RSUs will vest on each of the first, second and third
anniversaries of the Grant Date. To the extent that one-third of the RSUs is not
a whole number, any fractional RSU that would otherwise be scheduled to vest on
the first two scheduled vesting dates will be disregarded, and the number of
RSUs scheduled to vest on the third scheduled vesting date will be adjusted
accordingly.


(c)    Notwithstanding Section 2(b), the RSUs will become fully vested in
connection with a Change in Control that occurs prior to the Participant’s
Termination of Employment, and upon the Participant’s Termination of Employment
due to death or Disability.


(d)    Notwithstanding Section 2(b), if a Participant’s Termination of
Employment is due to Retirement, then a portion of any RSUs that are scheduled
to vest on the first scheduled vesting date following the date of such
Retirement (the “Next Vesting Date”) will vest upon such Retirement. The portion
that will vest upon Retirement will equal an amount determined by multiplying
the number of RSUs that are scheduled to vest on the Next Vesting Date by a
fraction whose numerator is the number of days between the last


1

--------------------------------------------------------------------------------





scheduled vesting date prior to the Retirement (or the Grant Date if there was
no scheduled vesting date prior to the Retirement) and the date of the
Retirement, and whose denominator is the number of days between the last
scheduled vesting date prior to the Retirement (or the Grant Date if there was
no scheduled vesting date prior to the Retirement) and the Next Vesting Date.
For purposes of this Agreement, “Retirement” means any Termination of Employment
(other than by the Company for Cause or due to death or Disability) at or after
age sixty-two (62) or at or after age fifty-five (55) with fifteen (15) or more
years of continuous service to the Company and its Affiliates.


(e)    For purposes of this Agreement, a Termination of Employment shall be
deemed to have occurred only if on such date the Participant has also
experienced a “separation from service” as defined in the regulations
promulgated under Code Section 409A.


(f)    For purposes of this Agreement, a Change in Control shall be deemed to
have occurred only if such event would also be deemed to constitute a change in
ownership or effective control, or a change in the ownership of a substantial
portion of the assets, of the Company under Code Section 409A.


3.
Forfeiture of Unvested RSUs.



Subject to any accelerated vesting under Sections 2(c) or 2(d), and any exercise
of the Committee’s discretion under section 8.3(4) of the Plan, if the
Participant experiences a Termination of Employment, any unvested RSUs shall be
forfeited and the Participant shall have no further interest in, or right to
receive shares of Common Stock in settlement of, such RSUs.


4.    Settlement of RSUs.


Unless the Participant has made an effective election to defer the settlement of
vested RSUs as provided in Section 8, after any RSUs vest pursuant to Section 2,
the Company shall, as soon as practicable (but no later than March 15 of the
year following the calendar year in which the RSUs vest), cause to be issued and
delivered to the Participant one share of Common Stock in payment and settlement
of each vested RSU. Delivery of the shares shall be effected by the delivery of
a stock certificate evidencing the shares, by an appropriate entry in the stock
register maintained by the Company’s transfer agent with a notice of issuance
provided to the Participant, or by the electronic delivery of the shares to a
brokerage account designated by the Participant, and shall be subject to the tax
withholding provisions of Section 9 and compliance with all applicable legal
requirements, including compliance with the requirements of applicable federal
and state securities laws, and shall be in complete satisfaction and settlement
of such vested RSUs. Upon settlement of the RSUs, the Participant will obtain,
with respect to the shares of Common Stock received in such settlement, full
voting and other rights as a shareholder of the Company.


5.    Shareholder Rights.


The RSUs subject to this Award do not entitle the Participant to any rights of a
holder of the Company’s Common Stock. The Participant will not have any of the
rights of a shareholder of the Company in connection with the grant of the RSUs
unless and until shares of Common Stock are issued to the Participant in
settlement of the RSUs as provided in Section 4.


6.
Dividend Equivalents.



If a cash dividend is declared and paid by the Company with respect to its
Common Stock, the Participant will be credited as of the applicable dividend
payment date with an additional number of RSUs (the “Dividend RSUs”) equal to
(i) the total cash dividend the Participant would have received if the number of
RSUs credited to the Participant under this Agreement as of the related dividend
payment record date


2

--------------------------------------------------------------------------------





(including any previously credited Dividend RSUs) had been actual shares of
Common Stock, divided by (ii) the Fair Market Value of a share of Common Stock
as of the applicable dividend payment date (with the quotient rounded down to
the nearest whole number). Once credited to the Participant’s account, Dividend
RSUs will be considered RSUs for all purposes of this Agreement.


7.    Restrictions on Transferability.


Neither the Award evidenced by this Agreement nor the RSUs may be sold,
transferred, pledged, assigned, or otherwise alienated at any time, other than
by will or the laws of descent and distribution. Any attempt to do so contrary
to the provisions hereof shall be null and void.


8.    Deferral Election.


With the prior approval of the Committee, the Participant may elect to defer to
a later date the settlement of the RSUs that would otherwise occur as provided
in Section 4. The Committee shall, in its sole discretion, establish the rules
and procedures for such settlement deferrals, provided that any such deferral
shall comply with the requirements of Section 409A of the Code.


9.    Tax Consequences and Payment of Withholding Taxes.


Neither the Company nor any of its Affiliates shall be liable or responsible in
any way for the tax consequences relating to the award of RSUs, their vesting
and the settlement of vested RSUs in shares of Common Stock. The Participant
agrees to determine and be responsible for any and all tax consequences to the
Participant relating to the award, vesting and settlement of RSUs hereunder. If
the Company is obligated to withhold an amount on account of any tax imposed as
a result of the grant, vesting or settlement of the RSUs, the provisions of
Section 12.5 of the Plan regarding the satisfaction of tax withholding
obligations shall apply (including any required payments by the Participant).


10.    Administration.


The Plan and this Award of RSUs are administered by the Committee, in accordance
with the terms and conditions of the Plan. Actions and decisions made by the
Committee in accordance with this authority shall be effectuated by the Company.


11.    Plan and Agreement; Recoupment Policy.


The Participant hereby acknowledges receipt of a copy of the Plan. The grant of
RSUs is made pursuant to the Plan, as in effect on the date hereof, and is
subject to all the terms and conditions of the Plan, as the same may be amended
or restated from time to time, and of this Agreement. If there is any conflict
between the provisions of this Agreement and the Plan, the provisions of the
Plan will govern. The interpretation and construction by the Committee of the
Plan, this Agreement, and such rules and regulations as may be adopted by the
Committee for the purpose of administering the Plan, shall be final and binding
upon the Participant. The Company shall, upon written request therefore, send a
copy of the Plan, in its then current form, to the Participant or any other
person or entity then entitled to receive the shares of Common Stock to be
issued in settlement of the RSUs.


The Company may recover any equity awarded to the Participant under this
Agreement, or proceeds from the sale of such equity, to the extent required by
any rule of the Securities and Exchange Commission or any listing standard of
the New York Stock Exchange, including any rule or listing standard requiring
recovery of incentive compensation in connection with an accounting restatement
due to the Company’s


3

--------------------------------------------------------------------------------





material noncompliance with any financial reporting requirement under the
securities laws, which recovery shall be subject to the terms of any policy of
the Company implementing such rule or listing standard. 


12.    No Employment Rights.


Neither this Agreement nor the Award evidenced hereby shall give the Participant
any right to continue in the employ of the Company, any Affiliate or any other
entity, or create any inference as to the length of employment of the
Participant, or affect the right of the Company (or any Affiliate or any other
entity) to terminate the employment of the Participant (with or without Cause),
or give the Participant any right to participate in any employee welfare or
benefit plan or other program of the Company, any Affiliate or any other entity.


13.    Requirements of Law and No Disclosure Rights.


The Company shall not be required to issue any shares of Common Stock in
settlement of RSUs granted under this Agreement if the issuance of such shares
shall constitute a violation of any provision of any applicable law or
regulation of any governmental authority. The Company shall have no duty or
obligation beyond those imposed by applicable securities laws generally to
affirmatively disclose to the Participant or a Representative, and the
Participant or Representative shall have no right to be advised of, any material
non-public information regarding the Company or an Affiliate at any time prior
to, upon or in connection with the issuance of the shares of Common Stock in
settlement of the Participant's RSU Award.


14.    Governing Law.


This Agreement, the awards of RSUs hereunder and the issuance of Common Stock in
payment of RSUs shall be governed by, and construed and enforced in accordance
with, the laws of the State of Minnesota (other than its laws respecting choice
of law).


15.    Entire Agreement.


This Agreement and the Plan constitute the entire obligation of the parties
hereto with respect to the subject matter hereof and shall supersede any prior
expressions of intent or understanding with respect to this transaction.


16.    Amendment.


Any amendment to this Agreement shall be in writing and signed on behalf of the
Company, and shall comply with the terms and conditions of the Plan.


17.    Waiver; Cumulative Rights.


The failure or delay of either party to require performance by the other party
of any provision hereof shall not affect its right to require performance of
such provision unless and until such performance has been waived in writing.
Each and every right hereunder is cumulative and may be exercised in part or in
whole from time to time.


18.    Counterparts.


This Agreement may be signed in two (2) counterparts, each of which shall be an
original, but both of which shall constitute but one and the same instrument.




4

--------------------------------------------------------------------------------





19.    Headings.


The headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.


20.    Severability.


If for any reason any provision of this Agreement shall be determined to be
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision hereof, and this Agreement shall be construed as if such
invalid or unenforceable provision were omitted.


21.    Successors and Assigns.


This Agreement shall inure to the benefit of and be binding upon each successor
and assign of the Company, and upon the heirs, legal representatives and
successors of the Participant.
22.    Code Section 409A.


Notwithstanding anything to the contrary in this Agreement, including Section 4,
if any amount shall be payable with respect to this Award as a result of the
Participant’s “separation from service” at such time as the Participant is a
“specified employee” (as those terms are defined in regulations promulgated
under Code Section 409A) and such amount is subject to the provisions of Code
Section 409A, then no payment shall be made, except as permitted under Code
Section 409A, prior to the first day of the seventh calendar month beginning
after the Participant’s separation from service (or the date of Participant’s
earlier death), or as soon as administratively practicable thereafter.


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Participant has hereunto set his
hand, all as of the day and year first above written.


 
REGIS CORPORATION
 
 
 
By:_____________________________________
 
Name:___________________________________
 
Title:____________________________________
 
 
 
PARTICIPANT:
 
 
 
________________________________________
 
[Name]





5